UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 30, 2010 (April 29, 2010) SOUTHERN COPPER CORPORATION (Exact name of registrant as specified in its charter) DELAWARE File No. 1-14066 13-3849074 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification Number) 11811 North Tatum Blvd., Suite 2500, Phoenix, AZ 85028 (Address and zip code of principal executive offices) (602) 494-5328 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02Results of Operations and Financial Condition On April 29, 2010, Southern Copper Corporation, or SCC, issued a press release announcing financial results for the quarter ended on March 31, 2010.In this press release, SCC also announced that, on April 22, 2010, its Board of Directors authorized a dividend of U.S.¢45 per share payable on May 25, 2010, to shareholders of record at the close of business on May 12, 2010.A copy of this press release is attached hereto as Exhibit 99.1. The information in this report and the exhibit attached hereto are being furnished and shall not be deemed as "filed" for purposes of Section 18 of the Securities Act of 1934. Accordingly, this information will not be incorporated by reference into any registration statement or other document filed by Southern Copper Corporation pursuant to the Securities Act of 1933 or the Securities Exchange Act of 1934, except as expressly stated in such filing. ITEM 9.01Financial Statements and Exhibits (d)Exhibits: 99.1Press release of Southern Copper Corporation dated April 29, 2010, furnished pursuant to Item 2.02 of this Form 8-K. INDEX TO EXHIBITS Exhibits 99.1Press release of Southern Copper Corporation dated April 29, 2010, furnished pursuant to Item 2.02 of this Form 8-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHERN COPPER CORPORATION By: /s/ Armando Ortega Gómez Name: Armando Ortega Gómez Title: Vice President, Legal General Counsel, and Secretary Date:April 30, 2010
